DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of Group 1 in the reply filed on 9/7/2021 is acknowledged.
Claim Objections
3.	Claim 3 is objected to because of the following informalities:  
	With respect to claim 3, “wherein the flip plate is having a plurality of radial lines” is awkward language.  It is suggested the applicant amend the claim to - - wherein the flip plate has a plurality of radial lines- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higginbottom (GB 2503660).
With respect to claim 1, Higginbottom teaches an assembly for positioning a stamping tool, the assembly comprising:
 a frame comprising: 
a base (refer to marked-up Figure 5 in the detailed action) having a flat top surface, the base dimensioned to receive an artistic media (18 and Figure 5); 
a flat platform along a periphery of the base (refer to marked-up Figure 5 in the detailed action), the flat platform is of a predefined height relative to the flat top surface of the base (Figure 5); 
a plurality of alignment tabs (19) coupled at corners of the flat platform (Figure 5), the plurality of alignment tabs having an inner side (refer to mark-up Figure 5 in the detailed action); and 
[AltContent: textbox (Base)][AltContent: textbox (Flat Platform)][AltContent: arrow][AltContent: textbox (Flat top surface )][AltContent: arrow][AltContent: textbox (Inner side of tabs 19)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    299
    368
    media_image1.png
    Greyscale

a flip plate (1) dimensioned to fit over the flat platform (Figures 1 and 2) between the plurality of alignment tabs (note: in the broadest interpretation flip plate 1 is between 19 as shown in marked-up Figure 6), wherein the plurality of alignment tabs restricts lateral movement of the flip plate (refer to marked-up Figure 6).
[AltContent: textbox (Flip plate in between tabs 19 and flip plate 1 abuts against tabs 19 therefore restricting lateral movement in a closed position)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    405
    632
    media_image2.png
    Greyscale

	With respect to claim 5, Higgenbottom teaches the base (refer to marked-up Figure 5 in the detailed action) is square having four corners (Figures 1, 2 and 4-6), the flat platform is having a square periphery and four corners (Figures 1, 2 and 4-6), and four alignment tabs (19) are at the four corners of the flat platform (Figures 5, 6).
	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Higginbottom (GB 2503660) in view of Vetromila (US Publication 2007/0193049).
With respect to claim 2, Higginbottom teaches the claimed invention with the exception of the assembly further comprises a grid film dimensioned to be received on to the flat base, the grid film made of a rubbery material configured to permit the grid film to be removably adhere to the flat top surface of the base, the grid film having a grid.
Vetromila teaches a grid film (104) dimensioned to be received on a flat base (Figures 1, 2A), the grid film (104) made of a rubbery material configured to permit the grid film to be removably adhere to the flat top surface of the base, the grid film having a grid (Paragraphs 0043 and 0044).
	It would have been obvious to one of ordinary skill in the art before the present invention to modify the stamping tool of Higgenbottom to provide a grid film on the base as taught by Vetromila for the purpose of providing the user with an alignment surface wherein the user can easily align a media.

6.	 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Higginbottom (GB 2503660) in view of Gessner (US Patent 10,513,135).
	With respect to claim 3, Higginbottom teaches the claimed invention with the exception of the flip plate has a plurality of radial lines that extends from a center of the flip plate up to its periphery.
	Gessner teaches a plurality of radial lines (26) that extends from a center of the flip plate up to its periphery (Figure 1).

With respect to claim 4, Hibbinbottom teaches the flip plate (1) is transparent or translucent (Page 4, 2nd Paragraph).


7.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Higginbottom (GB 2503660).
With respect to claim 6, Higgenbottom teaches the claimed invention with the exception of the corners of the flip plate juxtapose to the inner side of the plurality of alignment tabs.
However, it has been held to be within the general skill of a worker in the art to
select a known material and shape on the basis of suitability for the intended use as a
matter of obvious design choice. In re Leshin, 125 USPQ 416.
One of ordinary skill in the art would recognize that providing a flip plate with corners juxtapose to the inner side of the alignment tabs would provide better alignment of the media to be received.
Therefore, it would have been obvious before the effective filing date of the
claimed invention to provide a flip plate with corners juxtapose to the inner side of the alignment tabs since such a modification would result in providing better 
With respect to claim 7, Higgenbottom teaches the claimed invention with the exception of the inner side of the plurality of alignment tabs is concave, shape of the corners of the flip plate is round that corresponds to the concave inner side of the plurality of alignment tabs.
However, it has been held to be within the general skill of a worker in the art to
select a known material and shape on the basis of suitability for the intended use as a
matter of obvious design choice. In re Leshin, 125 USPQ 416.
One of ordinary skill in the art would recognize that providing the inner side of the plurality of alignment tabs is concave, shape of the corners of the flip plate is round that corresponds to the concave inner side of the plurality of alignment tabs would provide better alignment of the media to be received.
Therefore, it would have been obvious before the effective filing date of the
claimed invention to provide concave inner side alignment tabs and provide round shape of the corners of the flip plate corresponding to the concave inner side of the plurality of alignment tabs since such a modification would result in providing better accommodation of the media to thereby ensuring a secure alignment in the stamping tool.
With respect to claim 8, Higgenbottom teaches the claimed invention with the exception wherein the flip plate is substantially round.
However, it has been held to be within the general skill of a worker in the art to
select a known material and shape on the basis of suitability for the intended use as a

One of ordinary skill in the art would recognize that providing a round flip plate would coincide with what is being printed on in the stamping tool.
Therefore, it would have been obvious before the effective filing date of the
claimed invention to provide a round flip plate since such a modification would accommodate the media that is being printed thereby ensuring a secure connection in the stamping tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Konik (US Publication 2013/0206026), Cottrell (US Patent 11,014,389), Garza (US Publication 2020/0114672, US Patent 10,960,696), Ericson et al. (US Publication 2019/0135006, US 11,059,312) and Rasmussen et al. (US Patent 8,393,266) teach stamp alignment tools.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853